Lindsay, J.
The appellant was indicted by the Grand Jury of Busk county, at the spring term of 1868, for the murder of William B. D. Ward, on the 2d day of April, 1868, in the county of Busk. The accused was put upon his trial before the court and the petit jury at the same term, and the jury, after hearing the evidence, returned into court a verdict that the accused was “ guilty of murder in the first degree, as charged in the indictment.” Upon this verdict the judgment of the court was pronounced, and from that judgment the prisoner has appealed.
We have scrutinized the record of the proceedings in this case with the gravity and attention becoming an occasion involving the earthly destiny of a fellow mortal. This was due to the majesty of the law, as well as to the interest of the party implicated in its requirements, and by its authoritative demands. While the demands of the law must be satisfied, it is not less important that the citizen should be fully protected against all injustice and oppression by its maladministration. Impressed with this conviction, without an attorney in this court to represent the prisoner, we trust we have duly and carefully considered, in the light of the law and of the interests of society, the just claims and rights of the prisoner, as they appear to us by the record of the proceedings upon liis trial before a jury of his countrymen and his county men.
From that record, it seems, he was fairly and impartially tried. And upon that trial, a jury of his own selection, according to the provisions of the law, believed from the evidence adduced before them, that lie was guilty of murder as charged. Still, if errors were committed in the progress of that trial, either in the introduction of proof, or in the exposition of the law as applicable to the facts proved upon the trial,' which might have even possibly conduced to secure his conviction; *69in expounding and interpreting tlie law in its humanity, which is om- bounden duty, we should feel neither hesitancy nor reluctance in arresting the proceedings by reversing the case, and giving the prisoner an opportunity of being again heard in his defense.
It being our duty in criminal, as in other cases, simply to revise the proceedings of the District Court, to ascertain whether the law was properly expounded, and whether any improper evidence was allowed to be introduced upon the trial, it is not our province to pronounce upon the guilt or innocence of the prisoner.
Upon the trial, the counsel for the prisoner interposed many objections to the different steps in its progress before the cause reached the jury, and was submitted for their consultation and deliberation, to which it is needless for us to give any special consideration. The most that can be said of them is, that they were slight irregularities, which did not, and could not, affect, or prevent, a fair and impartial trial by the jury of the vicinage. The only matters which require our special attention are the two assignments of error, to wit: the charge to the jury, and the admission of improper testimony. If either of these assignments be correct, the prisoner would be justly entitled to a new trial, and a rehearing of his cause.
The indictment was in the usual form, for murder. The evidence was arrayed before the jury. Without rehearsing it in detail, the proof showed that the homicide was committed upon the public highway, by some guilty agent, at a somewhat sequestered spot upon that highway; that the acquisition of the money of the victim was the motive and object of that guilty agent, because the money was taken and carried off.
The circumstances adduced satisfied the minds of the jury that the accused was that guilty agent. What law could be applicable to such a state of facts, but that law which denounces its penalty against murder of the first degree ? The charge of the court was accordingly so made, that if they found the accused, from the evidence before them, the guilty agent, their verdict *70must be for murder in the first degree. Ho other charge of the law of the case could have been given with any propriety. Hence, all the charges asked by the counsel for the accused were properly refused and rejected. In the brevity and comprehensiveness of the charge actually given, a model and example is presented which might be profitably and advantageously imitated in the general administration of the criminal law. It is the duty of the judge presiding at such trials to be vigilant and watchful, 'and fully to hear and understand the evidence given, as well as the jury. It is his province to apply hypothetically the-law, and such law only, as the facts proven upon the trial will warrant. Hone other. Parading law before the jury, inappropriate to the actual facts proved upon the trial, serves only to darken counsel, to bewilder their minds, and to mar and obstruct the administration of criminal justice. The charge of the court in this case, therefore, instead of being objectionable, is highly commendable; and it were to be wished that the practice was more universally observed in the interest of administrative justice.
In the examination of the evidence agreed by the attorneys, and certified by the court, we are unable to detect any testimony which is illegal, and not pertinent to the investigation at the trial. If there really 'was illegitimate testimony admitted, it is not apparent from the record. It was the business of attorneys to except to rulings of the court admitting it, at the time of such rulings, if they occurred, and to have set forth the special and specific errors by a bill of exceptions, which would have fixed the attention of this court, and enabled it to review and correct them, if erroneous. But no such exceptions are found in the record, and the agreed evidence is certainly indicative of no such errors.
In reviewing, then, the whole record, we can discover nothing which conduced, in the slightest degree, to work injustice to the prisoner, or to militate against a fair and impartial trial of the offense for which he stood arraigned. From all that appears in this record, justice was done to the prisoner, *71while the majesty of the law was only vindicated in the results of the trial.
The new trial is therefore refused, and the judgment of the District Comí affirmed.
Affirmed.